Requestor:  Francis C. LaVigne, Esq., Village Attorney Village of Massena Town Hall Main Street Massena, New York 13662-1975
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a town may enter into a contract with a village whereby the village's superintendent of public works and department of public works would provide services to the town that would normally be provided by the town's superintendent of highways and its highway department.
Local governments are constitutionally authorized to enter into agreements with one or more other local governments to provide cooperatively, jointly or by contract "any facility, service, activity, project or undertaking which each participating local government has the power to provide separately". N Y Const, Art IX, § 1(c). This provision has been implemented by Article 5-G of the General Municipal Law.
Article 5-G broadly empowers municipal corporations and districts to enter into agreements "for the performance among themselves or one for the other of their respective functions, powers and duties on a cooperative or contract basis or for the provision of a joint service or a joint water, sewage or drainage project". General Municipal Law §119-o(1). "Joint service" is defined as the joint provision of any municipal service, activity, etc. or joint exercise of any function or power which each municipality possesses. Id., § 119-n(c). Article 5-G grants to municipalities broad powers to enter into agreements among themselves for performance of their respective functions, powers and duties. Legislative Bill Jacket, Laws 1960, ch 102, Letter from Milton Alpert, Counsel, Office for Local Government (bill sponsors), to Hon. Robert MacCrate, Counsel to the Governor.
It seems clear that Article 5-G authorizes municipalities to enter into cooperative agreements for the provision of the highway or public works functions. Clearly, towns and villages have the authority independently to provide these functions and, therefore, may utilize the provisions of Article 5-G to enter into cooperative arrangements. Article 5-G provides for implementation of municipal cooperation by suggesting provisions that may be included in cooperative agreements. General Municipal Law §119-o(2)(a). In opinions of the Attorney General, we have relied upon the broad authorization of Article 5-G in concluding that various services, powers and duties may be undertaken jointly or cooperatively. 1989 Op Atty Gen (Inf) 96; 1988 Op Atty Gen (Inf) 74, 86; 1984 Op Atty Gen (Inf) 48; 1983 Op Atty Gen (Inf) 78, 138.
We conclude that a town may enter into a contract with a village whereby the village's public works department performs highway and public works services for the town.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of the views of this office.